PER CURIAM.
In this case, we awarded appellant an appeal from the judgment of the Court of Appeals holding that the Virginia Workers’ Compensation Commission did not err in ruling that appellee is entitled to compensation in an amount proportional to his percentage of hearing loss at the time of his 1991 audiogram, without offset for his pre-employment level of hearing loss. Virginia Fibre Corp. v. Moore, 17 Va. App. 691, 440 S.E.2d 432 (1994).
We have considered the question, and for the reasons stated in the opinion of the Court of Appeals, we will affirm the judgment below.

Affirmed.